Case: 21-10124     Document: 00516064605         Page: 1     Date Filed: 10/21/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 21-10124                     October 21, 2021
                                Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ralph Deon Taylor,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:17-CR-669-4


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Ralph Deon Taylor has moved
   for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Taylor has filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10124     Document: 00516064605         Page: 2   Date Filed: 10/21/2021




                                  No. 21-10124


   brief and the relevant portions of the record reflected therein, as well as
   Taylor’s response. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the appeal is DISMISSED. See 5th
   Cir. R. 42.2.




                                       2